                      Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 1 of 8

                                                                                                            FOIA SummRQs
                                                                                                            1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


                     Cato Institute
                                                        )
                           Plaintiff                    )
                                                        )
                v.                                      )              Civil Action No. 21-cv-02434-BAH
      Federal Bureau of Investigation, et. al.          )
                                                        )
                           Defendant                    )



                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         U.S. Department of Justice
                                         950 Pennsylvania Avenue, NW
                                         Washington, DC 20530




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                         Joshua Burday
                         Loevy & Loevy
                         311 N. Aberdeen St., 3rd Fl.
                         Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                               ANGELA D. CAESAR, CLERK OF COURT



Date: 09/16/2021                                                         /s/ Natalie Guerra/s/ Natalie Guerra
                                                                       Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 2 of 8

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                      Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 3 of 8

                                                                                                                FOIA SummRQs
                                                                                                                1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


                     Cato Institute
                                                          )
                           Plaintiff                      )
                                                          )
                v.                                        )                Civil Action No. 21-cv-02434-BAH
      Federal Bureau of Investigation, et. al.            )
                                                          )
                           Defendant                      )



                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         Federal Bureau of Investigation
                                         935 Pennsylvania Avenue, NW
                                         Washington, DC 20535




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                         Joshua Burday
                         Loevy & Loevy
                         311 N. Aberdeen St., 3rd Fl.
                         Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                  ANGELA D. CAESAR, CLERK OF COURT



Date: 09/16/2021                                                             /s/ Natalie Guerra
                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 4 of 8

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                      Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 5 of 8

                                                                                                            FOIA SummRQs
                                                                                                            1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


                     Cato Institute
                                                        )
                           Plaintiff                    )
                                                        )
                v.                                      )              Civil Action No. 21-cv-02434-BAH
      Federal Bureau of Investigation, et. al.          )
                                                        )
                           Defendant                    )



                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         U.S. Attorney General
                                         950 Pennsylvania Avenue, NW
                                         Washington, DC 20530




        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                         Joshua Burday
                         Loevy & Loevy
                         311 N. Aberdeen St., 3rd Fl.
                         Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                               ANGELA D. CAESAR, CLERK OF COURT



Date: 09/16/2021                                                         /s/ Natalie Guerra
                                                                       Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 6 of 8

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                      Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 7 of 8

                                                                                                                FOIA SummRQs
                                                                                                                1/1



                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA


                     Cato Institute
                                                           )
                           Plaintiff                       )
                                                           )
                v.                                         )               Civil Action No. 21-cv-02434-BAH
      Federal Bureau of Investigation, et. al.             )
                                                           )
                           Defendant                       )



                                           SUMMONS IN A CIVIL ACTION

To:     (Defendant’s name and address)
                                         Civil Process Clerk
                                         United States Attorney's Office
                                         555 Fourth Street, NW
                                         Washington, DC 20530



        A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                         Joshua Burday
                         Loevy & Loevy
                         311 N. Aberdeen St., 3rd Fl.
                         Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                   ANGELA D. CAESAR, CLERK OF COURT



Date: 09/16/2021                                                             /s/ Natalie Guerra
                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-02434-BAH Document 4 Filed 09/16/21 Page 8 of 8

)2,$6XPPRQV   3DJH

&LYLO$FWLRQ1R

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLVVXPPRQVIRU(name of individual and title, if any)
ZDVUHFHLYHGE\PHRQ(date)                                        

          u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                              RQ(date)                          RU

          u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                           DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
          RQ(date)                           DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

          u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                  ZKRLV
          GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                              RQ(date)                          RU

          u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                          RU

          u 2WKHU(specify):
                                                                                                                                      


          0\IHHVDUH                       IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


          ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                     Server’s signature



                                                                                   Printed name and title




                                                                                      Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
